Opinion on exceptions by
Stearne, J.,
We are of opinion that the Auditing Judge was correct in his conclusions of law as to the quantum of the estate which he awarded the widow under the election which she filed to take under the will.
Because the accountants paid inheritance tax at the rate of 10 per cent., including 2 per cent, on the appraised value of the widow’s life estate, the Auditing Judge surcharged them with the tax in excess of 2 per cent, paid on the widow’s portion. This was entirely proper and not in error. Such result is not to be regretted on the ground of any possible injustice to except-ants. Where a tax is paid erroneously, a suitable remedy for refund is provided by section 40 of the Act of June 20, 1919, P. L. 521.
The exceptions are dismissed and the adjudication is confirmed absolutely.